Citation Nr: 9903327	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 20 percent evaluation 
for the service-connected right knee disorder.  

In May 1997, this case was remanded by the Board for 
additional development, to include a VA orthopedic 
examination, and has since been returned for final appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected right knee disability is 
manifested by objective findings of full range of motion, 
mild wincing on setting of the right quadricep and on 
isolation of the right patella with no evidence of any 
effusion, deformity, subluxation or lateral instability; 
resulting in no more than moderate right knee impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5257 (1987).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 20 percent for a right 
knee disability is plausible and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107 (a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  The Board is also 
satisfied that all evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other relevant 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (1998). 

In a February 1972 rating decision, the RO granted service 
connection for a right knee disability and assigned a 10 
percent rating, the maximum schedular evaluation, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1998), effective 
July 29, 1971.  In September 1991, the RO assigned a 20 
percent evaluation to the service-connected right knee 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, effective August 5, 1991.  In April 1995, the veteran 
requested an increase for his service-connected right knee 
disability indicating that it was more severely disabling 
than the currently assigned 20 percent disability evaluation.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 
percent evaluation is warranted where there is evidence of a 
moderate recurrent subluxation or lateral instability; a 30 
percent evaluation encompasses situations where there is 
evidence of severe recurrent subluxation or lateral 
instability.  

Other applicable codes include 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5260 and 5261 (1998).  In accordance with 
Diagnostic Code 5256, a 30 percent evaluation is warranted 
where there is evidence of ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees.  Pursuant to Diagnostic Code 
5260, flexion of the leg limited to 30 degrees warrants a 20 
percent rating and flexion limited to 15 degrees warrants a 
30 percent evaluation.  In accordance with Diagnostic Code 
5261, extension limited to 15 degrees warrants a 20 percent 
evaluation and extension limited to 20 degrees warrants a 30 
percent evaluation.  The Board notes that normal range of 
motion for VA compensation purposes is flexion to 140 degrees 
and extension to 0 degrees. 38 C.F.R. § 4.71, Plate II 
(1998).

The Board must also consider 38 C.F.R. §§ 4.40, 4.45 when 
rating disabilities of the musculoskeletal system, and must 
consider functional loss, decreased movement, increased 
movement, weakened movement, excess fatigability, 
incoordination, and painful movement where applicable, as 
evidence of functional impairment. Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997), DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Factual Background

Private medical records, dating from December 1992 to July 
1994, reflect that the veteran complained of right knee pain.

An April 1995 VA orthopedic examination report reflects that 
the veteran complained of intermittent aches and pains in the 
right knee for which he took medication (Darvon and Tylenol).  
On examination, the veteran walked with a slight limp off the 
right leg, and there was no evidence of any swelling, joint 
effusion, or significant deformity of the right knee.  The 
veteran was found to have had some crepitus on range of 
motion of the right knee.  The examiner indicated that there 
was no difficulty on stress testing of the collateral 
ligament or on the anterior or posterior drawer testing of 
the right knee.  The veteran was noted to have complained of 
pain on range of motion testing or stress testing of the 
right knee.  The veteran had flexion of the right knee to 135 
degrees without any pain or difficulty.  An X-ray of the 
right knee revealed some osteoarthritic changes of the right 
knee with no evidence of any fractures, dislocation or 
osseous pathology.  The veteran was diagnosed as having 
status-post right meniscectomy with some degenerative 
osteoarthritic changes.  

A private medical record, submitted from the Thayer Medical 
Center, dated in October 1995, reflects that the veteran had 
apparent degenerative or derangement of the meniscus of the 
right knee.  

A VA medical record, dated in November 1995, reflects that 
the veteran was to be issued a knee support and to be 
scheduled for an orthopedic examination.  

At a November 1995 hearing at the RO in St. Louis, Missouri, 
the veteran testified that he felt his previous VA 
examination, conducted in April 1995, was inadequate and that 
it did not appropriately reflect the severity of his right 
knee disorder.  He reported that he took medication for his 
right knee, and that he had been told that he would need a 
knee brace in order to support his right leg.  The veteran 
testified that he had pain on motion with the right knee, and 
that after he walked two blocks, his knee would become weak 
and it felt as if it would give out.  The veteran related 
that he would normally use a cane, but that he forgot to 
bring it to the hearing.  He reported that his wife did most 
of the driving because he was afraid that his knees would 
give out and that he would lose control.  The veteran's 
spouse testified that the veteran had trouble sleeping and 
that she had to do almost all of the shopping.  The veteran 
and his spouse both testified that the veteran avoided 
certain activities, such as stacking wood and playing ball.  

VA outpatient reports, dating from 1991 to 1997, received by 
the RO in October 1997, reflect that the veteran received 
treatment for his right knee pain and for other un-related 
disorders.  In July 1997, the veteran continued to complain 
of right knee pain and of generalized arthritis pain, which 
was uncontrolled with medication (Darvon).  On examination of 
the right knee, there was decreased mobility with some 
audible bone/joint movement.  At that time, the veteran was 
diagnosed as having chronic pain with a poorly controlled 
joint.  It was noted that the veteran had been issued a cane 
and that he was to be scheduled for a physical therapy 
appointment so that he could be issued a knee support.  In 
August 1997, the veteran's right knee was found to have been 
clinically stable with some crepitus.  The veteran was 
diagnosed as having degenerative joint disease.   

A January 1998 VA orthopedic examination report reflects that 
the veteran was "semi-retired," and that the examiner had 
reviewed the claims file.  During the examination, the 
veteran complained of pain, swelling and instability of the 
right knee.  On examination of the right knee, the veteran 
had an old well-healed medial meniscectomy scar, full range 
of motion of the right knee (flexion to 140 degrees and 
extension to zero degrees), no joint line pain, a negative 
McMurray's test, a negative Drawer sign and positive 
patellofemoral pain with quadricep setting.  There was also 
no evidence of any swelling, deformity, or other impairment 
of the right knee (subluxation, lateral instability, non-
union with loose motion or malunion).  An X-ray of the right 
knee revealed that the veteran's medial meniscus had been 
totally obliterated with some degenerative signal changes in 
the anterior horn in the lateral meniscus is noted without 
convincing evidence of a frank tear.  The veteran was 
diagnosed as having chronic right knee pain secondary to 
traumatic arthritis, which was secondary to an injury in 
1969.  The examiner indicated that there was no evidence of 
any weakened movement, excess fatigability or incoordination, 
and that the only objective evidence of pain was a facial 
grimace with setting his right quadricep muscle and isolation 
of the right patella.  





III.  Analysis

Upon consideration of all the evidence of record, the Board 
finds that the 20 percent rating currently assigned to the 
veteran's right knee disability is appropriate.  The medical 
evidence presented indicates that the veteran has full 
flexion and extension of the right knee with no evidence of 
any active ankylosis, instability, subluxation, effusion or 
deformity.  As there is no evidence of any ankylosis, 
instability or subluxation of the right knee, the veteran 
would not be eligible for a higher disability under 
Diagnostic Codes 38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 
5257. 

In addition since the veteran had full flexion and extension 
of the right knee on VA examination in January 1998, a higher 
evaluation based solely on the veteran's range of motion of 
the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 is not in order.  Since Diagnostic Codes 
5260 and 5261 are predicated on loss of range of motion, the 
Board has considered whether 38 C.F.R. §§ 4.40 and 4.45 
provide a basis for a higher rating.  See General Counsel 
Precedent Opinion 9-98 (VAOPGCPREC 9-98) (August 14, 1998).  
In this regard, although during the January 1998 VA 
examination, there was evidence of pain by a facial grimace 
when the veteran's right quadriceps was set and his right 
patella was isolated, the examiner indicated that there was 
no clinical evidence of any weakened movement, excess 
fatigability or incoordination.  The Board is of the opinion 
that the veteran's current complaints of pain are 
contemplated by the 20 percent evaluation and that an 
evaluation in excess thereof is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45; Deluca, supra. 

The Board also notes that VA OPGCPREC 23-97 (hereinafter G.C. 
Prec. Op. 23-97) is inapplicable.  In that opinion, General 
Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Codes 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, VA 
General Counsel further stated that if a veteran does not 
meet the criteria for a compensable percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is 
no additional disability for which a separate rating for 
arthritis may be assigned. G.C. Prec. Op. 23-97.  As 
explained above, such is the case here.

The Board notes that the scar associated with the veteran's 
right knee disability to have been well-healed on recent VA 
examination in Janaury 1998.  The evidence does not show that 
the scar is painful or tender on objective demonstration, as 
distinguished from the chronic pain associated with the right 
knee that is part and parcel of the service-connected 
evaluation.  Accordingly, the veteran is not entitled to a 
separate compensable evaluation for the scars under the 
holding of the Court of Veterans Appeals in Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

IV.  38 C.F.R. § 3.321(b)(1)

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998).  In this 
case, the Board notes that during the most recent VA 
examination, the veteran indicated that he was "semi-
retired."  The veteran has not asserted or offered any 
objective evidence that his service-connected right knee 
disorder has rendered him unemployable nor does the record 
reflect frequent periods of hospitalization for the veteran's 
service-connected right knee disability.  Hence, the record 
does not present an exceptional case where his currently 
assigned 20 percent evaluation is found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 20 percent for a right knee 
disability is denied.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 7 -


